Milonas, J. (concurring).
I concur with the majority only insofar as I agree that Laws of 1989 (ch 773) (herein chapter 773), as written, does not violate either the Federal or State Constitutions. It is unnecessary and, indeed, repugnant to the proper role of the courts to render an advisory opinion where one is not required, particularly when this entails placing the judiciary’s prior stamp of approval on a matter so unsettled and speculative as that involved here. Certainly, it is inappropriate for us to ignore the precedent that has so long guided our courts merely because the parties request a prospective judicial determination. In the final analysis chapter 773, as promulgated, heed not be construed in such a manner as would mandate that it be declared unconstitutional; and it is axiomatic that, whenever possible, a statute should be given an interpretation which avoids constitutional infirmity (People v Epton, 19 NY2d 496, remittitur amended 19 NY2d 1017, cert denied 390 US 29; Rector, Church Wardens & Vestrymen of St. Bartholomew’s Church v Committee to Preserve St. Bartholomew’s Church, 84 AD2d 309, appeal dismissed 56 NY2d 645; New York Pub. Interest Research Group v Insurance Information Inst., — AD2d — [1st Dept, May 3,1990]).
By its terms, chapter 773 provides for a referendum in November of 1990 in which only Staten Island residents would vote upon whether they wish to initiate the secession process, to be followed, in the event of an affirmative result, by the creation of a commission dominated by Staten Islanders. This commission would then recommend a charter for a prospective City of Staten Island. Public hearings on Staten Island would *176ensue in connection with the Commission’s proposals. Thereafter, another referendum, again limited to Staten Island voters, would be conducted, and another affirmative outcome would cause the submission by the same Staten Island-controlled commission of suggested legislation for consideration by the State Legislature. Yet, irrespective of whether the vote of the Staten Islanders is positive or negative, it is nonbinding and advisory. Chapter 773 neither commits the Legislature to take any particular action nor precludes it from, for instance, subsequently soliciting a home rule message from the City of New York and/or arranging for a city-wide referendum. Contrary to the majority’s view, a negative vote need not "stop the process cold” but would, rather, return the matter to the status quo, leaving the Legislature with the same power it always had; that is, able to resume the process in any manner it deems warranted.
In fact, it is the majority which is engaging in speculation and mind reading as to the intent of the Legislature. Surely, there is no reason to expect the Legislature to act in an unconstitutional manner, and, regardless of the outcome of the vote, the Legislature may decide to do nothing. Accordingly, the challenged law is, in effect, advisory only and does not inexorably lead to the separation of Staten Island from the City of New York. While chapter 773 clearly commences a procedure which may eventually terminate in secession, it does not compel such a consummation. Since the statute, on its face, is not self-implementing and contemplates further legislative initiative, we may not anticipate that the Legislature will not, assuming that the voters of Staten Island have indicated a desire to disengage from the city, authorize a method whereby the residents of Brooklyn, Bronx, Manhattan and Queens, as well as its public officials and citizens groups, are accorded the opportunity to express their views on the subject. Therefore, it is premature for this court to decide whether the State Legislature may constitutionally bypass obtaining the consent of the city and the voters of all of the boroughs prior to effecting the separation of Staten Island; the Legislature may, after all, choose to present any final enactment for the approval of the entire body politic of the City of New York. If and when the Legislature fails to do so will be the proper time for the courts to examine the constitutional implications of its actions.
*177Sullivan, J. P., and Carro, J., concur with Wallach, J.; Milonas and Asch, JJ., concur in an opinion by Milonas, J.
Order, Supreme Court, New York County, entered on or about May 22, 1990, unanimously affirmed, without costs and without disbursements.